Smith, Judge,
delivered the opinion of the court:
“Tuscanred” imported at the port of Pittsburgh, Pa., was classified by the collector of customs as one of the commodities enumerated in Group III, section 500, Title Y, of the revenue act of September 8, 1916. The importation was accordingly assessed with a duty of 30 per cent ad valorem as provided by said section 500, and also with the additional duty of 5 cents per pound as provided by section 501 of said act. The parts of sections 500 and 501 material to the case are as follows:
Sec. 500, Group III. All colors, dyes, or stains, whether soluble or not in water, color acids, color bases, color lakes, photographic chemicals, medicináis, flavors, synthetic phenolic resin, or explosives, not otherwise specially provided for in this title, when obtained, derived, or manufactured in whole or in part from any of the products provided for in Groups I and II, natural alizarin and indigo, and colors, dyes, or color lakes obtained, derived, or manufactured therefrom, thirty per centum ad valorem.
Sec. 501. That on and after the day following the passage of this act, in addition to the duties provided in section 500, there shall be levied, collected, and paid upon all articles contained in Group II a special duty of cents per pound, and upon all articles contained in Group III (except natural and synthetic alizarin, and dyes obtained from alizarin, anthracene, and carhazol; natural and synthetic indigo and all indigoids, whether or not obtained from indigo; and medicináis and flavors), a special duty of 5 cents per pound.
*178The importers protested that the merchandise .was a material of which alizarin was the coloring matter, and that it was not subject to the additional duty of 5 cents per pound, inasmuch as synthetic alizarin and dyes obtained from alizarin were expressly exempted from the additional duty imposed by section 501.
The Board of General Appraisers sustained the protest, and the Government appealed.
The evidence submitted by the importers on the hearing before the board as to the nature of the product establishes that “Tuscan red” is a pigment for the making of paint and is composed of—
Barium sulphate. 41. 72
Ferric oxide.. 25. 09
Calcium carbonate.■.. 25.53
Alizarin...,. 7.66
From that evidence the importers deduce that the importation is an alizarin compound and argue that inasmuch as synthesis is the artificial making of .compounds by uniting or combining simpler compounds or their elements, compounds of which alizarin is a part must be regarded as synthetical alizarin.
The trouble with that contention is that synthetic alizarin is not any artificial compound of which alizarin is a constituent, but the particular artificial compound known as alizarin. Synthesis is the exact opposite of analysis, and as analysis is the separation of a compound into its constituent parts, so synthesis is the making of the compound by uniting or combining its constituent parts. Ali-zarin derived from the madder plant is a natural alizarin, and the reduction of that alizarin to its constituent elements or to the simpler compounds of which it is composed would be analysis.
The maldng of alizarin by uniting or combining such elements and compounds,. whether derived from natural alizarin or from other sources, would be synthesis and the resulting product synthetic alizarin. The importation might possibly be called a synthetical figment, but it certainly could not be denominated synthetical, alizarin.
•Importers’ chemist testified that the merchandise was used as a paint pigment and was the pigment or coloring portion of paint, just as linseed oil was “the vehicle portion.”
We do not see just how we could remove such an article from the category of pigments, to which it belongs, and classify it as a dye — an entirely different tariff entity — especially as there is no evidence submitted showing or tending to show that it is a dye or can be used as a dye.
Prior to the passage of the act of September 8, 1916, “Tuscan red” containing “about 10 per cent of coal-tar coloring matter, some inert diluent, and the balance iron oxide with a little moisture, usual *179moisture inherent in colors,” was assessed as a lake at 20 per cent ad valorem under paragraph 63 of the tariff act of 1913. That assessment was sustained against the claim by the importer that it was either a pigment or oxide of iron. (Abs. 40363.)
The same merchandise was held to be a coal-tar color lake by General Appraiser Brown, and as such subject to the additional duty imposed by section 501 of the revenue act of September 8, 1916. (Abs. 42413.)
In Abstract 42464 it was claimed by the importers that “Tuscan red” was not an aniline color or a color lake. General Appraiser Brown again held that “Tuscan red” was a color lake and that it was subject to the.additional duty provided in said last-named act.
Whatever the product may be it is clear to us that it is neither natural nor- synthetic alizarin. As the evidence does not show that “Tuscan red” is a dye obtained from alizarin and does show for the purposes of this case that it is a pigment for making paint, we are of the opinion that it is not within the terms of the exception of paragraph 501.
The decision of the Board of General Appraisers is reversed.